DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 29 Mar 2021 for application number 15/948,421. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-6, 8-13, and 15-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballagh et al. [hereinafter as Ballagh] (US 7,911,481 B1) in view of Ogino et al. [hereinafter as Ogino] (US 2017/0153789 A1) further in view of He (US 2015/0277700 A1) further in view of Sams (US 8,533,615 B1).
In reference to claim 1, Ballagh teaches a computer-implemented method comprising:
detecting, by a processor and coupled to a display device, a point location selected via a viewer input device within a screen of the display device displaying a virtual environment having a plurality of objects wherein some objects of the plurality of objects when displayed on the display device are mutually occluded objects or partially occluded objects [Fig. 4, col. 7, line 39 - line 65 discloses a point 304 determined by a user’s cursor, which indicates a reference point, with a line 402 which extends through the point, through interface objects 102 and 106 that occlude one another];
determining, by the processor, coordinates (Xs, Ys) of the point location on the screen and a depth direction (Zs) defining a path through the point location along a direction [Fig. 4, col. 7, line 39 - line 65; Fig. 5, 502, col. 8, line 10 disclose a set of objects that share pixel space along a certain direction and lie along line 402]
determining, by the processor, a set of objects of the plurality of objects sharing coordinates (Xs, Ys) on the screen and located along the depth direction (Zs), determining the set of 3D objects includes determining a depth value for each 3D object of the set of 3D objects [Fig. 4, col. 7, line 39 - line 65; Fig. 5, 502, col. 8, line 10 disclose a set of objects that share pixel space along a certain direction and lie along line 402; col. 4, lines 42-60 disclose layers and a “z” property, e.g. depth value, which indicate where along the depth of an interface an object resides];
prioritizing, by the processor, an object from the set of objects based on screen areas of the set of objects, metadata of the set of objects, depth values of the set of objects currently displayed to improve selection of at least one of mutually occluded objects and mutually partially occluded objects in the virtual environment, the screen areas of the set of 3D objects determined using actual dimensions of the set of 3D objects in the virtual environment [Figs. 4-5, col. 7, line 39 – col. 8, line 19 disclose determining a graphical object which is determined to have priority by determining and comparing “z sel” of each object, which may be computed based on various properties; the properties may include stacking layers, e.g. metadata, number of pixels associated with the graphical objects, e.g. screen area of objects, a priority/importance value, e.g. metadata, etc.]; and
associating, by the processor, the prioritized object with the viewer input device for detecting interactions with the prioritized object displayed on the display device by the viewer input device, the prioritized object being updated on the screen of the display device based on the interactions [Fig. 5, 514, col. 8, lines 1-19 disclose outputting that the prioritized graphical object is selectable via the input of the original pointer position input 500].
However, while Ballagh discloses a processor [Fig. 2] and clearly is able to process to graphical objects and depth via the process, as expressed above, Ballagh does not explicitly teach having a graphical processing unit; having the graphical processing unit facilitating display functionality or that the objects are three dimensional (3D) objects.
Ogino teaches having a graphical processing unit; having the graphical processing unit that facilitating display functionality [Fig. 2, paras 0037, 0041-0042 disclose a GPU] or that the objects are three dimensional (3D) objects [Fig. 7, paras 0105-0107 disclose overlapped 3D objects, some which may appear transparent in order raise visibility of other 3D objects].
It would have been obvious to one of ordinary skill in art, having the teachings of Ballagh and Ogino before him before the effective filing date of the claimed invention, to modify the invention of determining depth of objects and prioritization of object selection above as disclosed by Ballagh to include the functionality of determining 3D object display and selection using a GPU as taught by Ogino in order to obtain an object interface in which 3D objects may be prioritized and selected using a GPU. 
One of ordinary skill in the art wanted to be motivated to obtain an object interface in which 3D objects may be prioritized and selected using a GPU to provide an intuitive and easy interface [Ogino, para 0006].
However, Ballagh and Ogino do not explicitly teach that the path through the point location along the direction is of an eye gaze of a viewer.
He teaches the path through the point location along the direction is of an eye gaze of a viewer [Fig. 9, para 0060 discloses a plurality of objects from a user’s point of view, perceived by the user’s eye, e.g. eye gaze].

One of ordinary skill in the art wanted to be motivated to obtain an object interface in which a path through a location of objects is of an eye gaze of a viewer that allows a user to interact with displayed 3D objects in a natural way [He, para 0005].
However, although Ballagh teaches prioritizing, by the processor, an object from the set of objects based on screen areas of the set of objects, metadata of the set of objects, depth values of the set of objects [Figs. 4-5, col. 7, line 39 – col. 8, line 19 disclose determining a graphical object which is determined to have priority by determining and comparing “z sel” of each object, which may be computed based on various properties; the properties may include stacking layers, e.g. metadata, number of pixels associated with the graphical objects, e.g. screen area of objects, a priority/importance value, e.g. metadata, etc.], and the ability to determine the transparency and opaqueness of objects [col. 5, lines 4-16 disclose the transparency of objects; Fig. 7, col. 9, lines 1-24 disclose objects assigned with alpha-channel transparency values, e.g. a level of transparency/opaqueness], Ballagh, Ogino, and He do not explicitly teach prioritizing objects based on transparency and opaqueness.
Sams teaches prioritizing objects based on transparency and opaqueness [col. 5, lines 52-60, disclose prioritizing objects based on transparency values and other parameters, the transparency values and other parameters indicating whether the object is transparent, translucent, and/or opaque].
It would have been obvious to one of ordinary skill in art, having the teachings of Ballagh, Ogino, He, and Sams before him before the effective filing date of the claimed invention, to modify the invention as disclosed by Ballagh, Ogino, and He to include the functionality as taught by Sams in order to obtain a 3D object system that prioritizes occluded objects partly based on transparency/opacity. 


In reference to claim 2, Ballagh, Ogino, He, and Sams teach the invention of claim 1 above.
Ballagh further teaches The method of claim 1, wherein prioritizing the object further comprises: determining, by the processor, whether at least two objects of the set of objects have screen areas equal to, within a tolerance of, a smallest screen area of the set of objects; and performing, by the processor, a tiebreaker procedure to determine a single object from at least two objects of the set of objects as the prioritized object [col. 8, lines 15-17 disclose tie-breaking mechanisms to determine a graphical object; Figs. 4-5, col. 7, line 39 – col. 8, line 19 disclose determining a graphical object which is determined to have priority by determining and comparing “z_sel” of each object, which may be computed based on various properties; the properties may include number of pixels associated with the graphical objects, e.g. screen area of objects, occupying a screen for possible occlusion, e.g. within a tolerance or equal; the system can essentially determine a priority based on the area of an object].
Ogino further teaches 3D objects [Fig. 7, paras 0105-0107 disclose overlapped 3D objects, some which may appear transparent in order raise visibility of other 3D objects].

In reference to claim 3, Ballagh, Ogino, He, and Sams teach the invention of claim 2 above.
Ballagh further teaches The method of claim 2, wherein performing the tiebreaker procedure includes: retrieving, by the processor, the metadata for each object of the at least two objects; evaluating, by the processor, the metadata for each object of the at least two objects; and based on the evaluation of the metadata, determining, by the processor, if any of the at least two objects can be discarded wherein if there remains the single object, then the single object is set as the prioritized object 
Ogino further teaches 3D objects [Fig. 7, paras 0105-0107 disclose overlapped 3D objects, some which may appear transparent in order raise visibility of other 3D objects].

In reference to claim 4, Ballagh, Ogino, He, and Sams teach the invention of claim 1 above.
Ballagh further teaches The method of claim 1, wherein: objects in the set of objects are transparent [Figs. 4-5, col. 7, line 39 – col. 8, line 19 disclose determining a graphical object which is determined to have priority by determining and comparing “z_sel” of each object, which may be computed based on various properties; the properties may include stacking layers, e.g. metadata, number of pixels associated with the graphical objects, e.g. screen area of objects, a priority/importance value, e.g. metadata, etc.; col. 5, lines 4-16 discloses setting the transparency of objects; Fig. 7, col. 9, lines 1-24 disclose objects assigned with alpha-channel transparency values, e.g. a level of transparency/opaqueness; all objects may be given some level of transparency]; and prioritizing, by the processor, the object from the set of objects, includes setting, by the processor, the prioritized object as any one transparent object with the smallest screen area of all other transparent objects in the set of objects [col. 5, line 34 – col. 6, line 3 disclose that an object occupying a smaller space may be given priority; the objects occlude one another, e.g. share coordinates, and reside along line 402, e.g. are located along a depth direction; col. 5, lines 4-16 disclose setting the transparency of objects; Fig. 7, col. 9, lines 1-24 disclose objects assigned with alpha-channel transparency values, e.g. a level of transparency/opaqueness; all objects may be given some level of transparency].
Ogino further teaches 3D objects [Fig. 7, paras 0105-0107 disclose overlapped 3D objects, some which may appear transparent in order raise visibility of other 3D objects].
all of the objects are transparent, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ballagh to provide that all objects are transparent, as Ballagh is able to set a level of transparency of objects, as expressed above. One would be motivated to make this modification in order to provide a more intuitive interface [Ballagh, col. 3, line 66].

In reference to claim 5, Ballagh, Ogino, He, and Sams teach the invention of claim 1 above.
Ballagh further teaches The method of claim 1, wherein the detecting of the point location comprises detecting, by the processor, at least one of a touchpoint of a finger of the viewer on the screen of the display device, a touchpoint on the screen from a pen, a location of a cursor on the screen, a click location of the cursor displayed overlaid on the virtual environment and frame rendering associated with the virtual environment [Fig. 4, col. 7, line 39 - line 65 discloses a point 304 determined by a user’s cursor].
Ogino further teaches 3D objects [Fig. 7, paras 0105-0107 disclose overlapped 3D objects, some which may appear transparent in order raise visibility of other 3D objects].

In reference to claim 6, Ballagh, Ogino, He, and Sams teach the invention of claim 1 above.
Ballagh further teaches The method of claim 1, wherein:
prioritizing, by the processor, the object from the set of objects, includes:
determining, by the processor, a first opaque object of the set of objects [Fig. 4, col. 7, line 39 - line 65 disclose opaque objects 102 and 106]; 
developing, by the processor, a candidate objects list of those objects of the set of objects which are located along the depth direction (Zs) and have depth values smaller than or equal to a depth value of the first opaque object [Fig. 4, col. 7, line 39 - line 65 disclose objects ;
determining, by the processor, the screen area of said those objects in the candidate objects list [Figs. 4-5, col. 7, line 39 – col. 8, line 19 disclose determining a graphical object which is determined to have priority by determining and comparing “z_sel” of each object, which may be computed based on various properties; the properties may include stacking layers, e.g. metadata, number of pixels associated with the graphical objects, e.g. screen area of objects, a priority/importance value, e.g. metadata, etc.; col. 5, lines 4-16 disclose the transparency of objects; Fig. 7, col. 9, lines 1-24 disclose objects assigned with alpha-channel transparency values, e.g. a level of transparency/opaqueness]; and
setting the prioritized object as any one object with the smallest screen area of all other objects in the candidate objects list [col. 5, line 57 – col. 6, line 3 disclose that an object occupying a smaller space may be given priority; the objects occlude one another, e.g. share coordinates, and reside along line 402, e.g. are located along a depth direction].
Ogino further teaches 3D objects; of the set of 3D objects [Fig. 7, paras 0105-0107 disclose overlapped 3D objects, some which may appear transparent in order raise visibility of other 3D objects].

	In reference to claims 8-13, claims 8-13 are rejected by the same rationale as that of claims 1-6, respectively.

In reference to claims 15-20, claims 15-20 are rejected by the same rationale as that of claims 1-6, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Lebovitz et al. (US-6124861-A) discloses more easily selecting overlaid objects [Abstract].
Wakatsuki et al. (US-20150234567-A1) discloses adjusting an object to view, due to it being overlaid [para 0060].
Cho et al. (US-20110281619-A1) discloses changing a level of overlaid objects in order to view stacked objects [para 0210].
Schaefer et al. (US-20180210645-A1) discloses different transparency levels for different ranking objects [para 0016].
Yang et al. (US-20150095798-A1) discloses transparent layers having priorities and displaying the layers based on priority [para 0117].
Johnson et al. (US-20120240044-A1) discloses a ghosting value, e.g. opaque/transparency level, and prioritizing an object based on the ghosting value [para 0088].
Morrison et al. (US-8531725-B2) discloses object priority based on transparency [col. 6, lines 31-37].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173